EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicants’ representative, PETER F. MALEN JR., on 05/31/2022.

The application has been amended as follows: 

1.	(Currently Amended) A method, comprising:
in a client computing system including a backup client agent that is controlled at least in part by one or more services operating in a cloud computing environment, performing, by the backup client agent, operations comprising:
registering with a cloud authorization service, and the registering is performed using a registration code;
registering with a long poll service that is running in the cloud computing environment;
receiving, after the registering with the long poll service, a notification from the long poll service, and the notification includes information about a restore command;
acknowledging, to the long poll service, receipt of the notification;
downloading a restore description to a restore service that is running in the cloud computing environment;
performing the restore command at a direction of restore servicefrom the restore service information; and
signaling, to a command and control service running in the cloud computing environment, that the restore command is complete.

2.	(Canceled) 

3.	(Original) The method as recited in claim 1, further comprising registering with a cloud channel service.	

4.	(Original) The method as recited in claim 1, further comprising placing the restore job in a job queue.

5.	(Original) The method as recited in claim 4, further comprising making the restore job active.

6.	(Original) The method as recited in claim 5, further comprising downloading files identified by the restore job.

7.	(Original) The method as recited in claim 6, further comprising a sending a status update during performance of the restore job.

8.	(Original) The method as recited in claim 6, further comprising reporting successful, or unsuccessful, conclusion of the restore job.

9.	(Original) The method as recited in claim 5, wherein making the restore job active comprises creating a ‘restore start’ event and posting the ‘restore start’ event to the cloud restore service. 

10.	(Canceled)  

11.	(Currently Amended) A non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising: 
registering with a cloud authorization service, and the registering is performed using a registration code;
registering with a long poll service that is running in the cloud computing environment;
receiving, after the registering with the long poll service, a notification from the long poll service, and the notification includes information about a restore command;
acknowledging, to the long poll service, receipt of the notification;
downloading a restore description to a restore service that is running in the cloud computing environment;
performing the restore command at a direction of restore servicefrom the restore service 
signaling, to a command and control service running in the cloud computing environment, that the restore command is complete,
wherein the operations are performed by a backup client agent that is controlled at least in part by one of the services in the group of services running in the cloud computing environment.

12.	(Previously Presented) The non-transitory storage medium as recited in claim 11, wherein one or more of the operations are performed by a backup client agent.

13.	(Original) The non-transitory storage medium as recited in claim 11, wherein the operations further comprise registering with a cloud channel service.

14.	(Original) The non-transitory storage medium as recited in claim 11, wherein the operations further comprise placing the restore job in a job queue.

15.	(Original) The non-transitory storage medium as recited in claim 14, wherein the operations further comprise making the restore job active.

16.	(Original) The non-transitory storage medium as recited in claim 15, wherein the operations further comprise downloading files identified by the restore job.

17.	(Original) The non-transitory storage medium as recited in claim 16, wherein the operations further comprise sending a status update during performance of the restore job.

18.	(Original) The non-transitory storage medium as recited in claim 16, wherein the operations further comprise reporting successful, or unsuccessful, conclusion of the restore job.
 
19.	(Original) The non-transitory storage medium as recited in claim 15, wherein making the restore job active comprises creating a ‘restore start’ event and posting the ‘restore start’ event to the cloud restore service. 

20.	(Canceled)  

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate the steps of registering with a cloud authorization service, and the registering is performed using a registration code; registering with a long poll service that is running in the cloud computing environment; receiving, after the registering with the long poll service, a notification from the long poll service, and the notification includes information about a restore command; acknowledging, to the long poll service, receipt of the notification; downloading a restore description to a restore service that is running in the cloud computing environment; performing the restore command at a direction of  as recited in claims 1 & 11. Thus, claims 1 & 11 are allowed. Dependent claims 3-9 & 12-19 are allowed at least by virtue of their dependencies from claims 1 & 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        June 1, 2022